Citation Nr: 0512948	
Decision Date: 05/12/05    Archive Date: 05/25/05

DOCKET NO.  04-01 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the death.  


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel








INTRODUCTION

The appellant's spouse served with the Philippine guerrillas 
from February 25, 1945, to September 26, 1945, and the 
Regular Philippine Army from January 8, 1946, to December 21, 
1948.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.


FINDINGS OF FACT

1.  According to a certification from the civil registrar, 
the appellant's spouse died in April 2000, and the cause of 
death was listed as "CRA - chronic obstructive pulmonary 
disease, rheumatoid arthritis."  

2.  Service connection was not in effect for any disability 
during the appellant's spouse's lifetime.

3.  The appellant's spouse's service medical records note 
normal physical systems.

4.  The record contains no indication that the appellant's 
spouse's death was proximately due to or the result of a 
service-connected disease or injury.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause death.  38 U.S.C.A. 
§§ 1110, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
assessed before the merits of the appeal.  

Of record is an August 2002 letter informing the appellant of 
which portion of information should be provided by the 
claimant, and which portion VA will try to obtain on the 
claimant's behalf.  Additionally, the letter informed the 
appellant of any information and evidence needed to 
substantiate and complete a claim of service connection for 
the cause of death.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), continued 
to recognize that typically a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Here, the RO sent the 
August 2002 letter prior to the rating decision on appeal.  
Moreover, the appellant was generally advised to submit any 
additional evidence that pertained to the claim.  Pelegrini, 
18 Vet. App. at 121.  Therefore, for the circumstances of 
this case, the requirements of Pelegrini regarding the timing 
and content of a VCAA notice have been fulfilled.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes obtaining a medical opinion when 
such is necessary to make a decision on the claim.  It is 
noted that upon initially receiving the appellant's claim, 
the RO obtained service department verification for the 
appellant's spouse's first period of service.  In connection 
with that period, the RO obtained service medical records.  
Later, the RO gained information that the appellant's spouse 
had a second period of service, and VA attempted to get these 
service medical records.  In February 2003, the service 
department sent information that the appellant's spouse's 
records for service from January 1946 to December 1948 were 
fire-related.  Of record is a March 2004 VA Formal Finding on 
Unavailability of Service Records, which essentially 
determined that further attempts to reconstruct service 
medical records was futile.  The RO discharged any duty it 
had to obtain records from the appellant' spouse's United 
States military service. 

In terms of post-service medical evidence, the claims file 
contains an April 1982 record from the President Ramon 
Magsaysay Memorial Hospital from Drs. Angulo and Fabunan.  In 
response to a RO inquiry, the previous hospital issued a 
February 2004 statement that beyond the findings already of 
record, it could not furnish further evidence regarding the 
appellant's spouse because his records were beyond the 
standard retention period.  Also of record is a June 2002 
cause of death certification from the Office of Municipal 
Civil Registrar.  The appellant referred to records from 
Nestor A. Marcia, M.D., from 1995, apparently concerning 
bronchitis, but did not provide an address for that 
practitioner.  Further, the appellant mentioned Melchor M. 
Mallare, M.D., for records from 1985 concerning chronic 
hypertension, and degenerative osteoarthritis.  As detailed 
further below, the record already contained qualitatively 
similar records from the same time period.  As such, the RO 
appropriately obtained relevant medical evidence to make a 
decision on the appellant's claim.   

Finally, a medical opinion is not necessary in this case 
because the record lacks evidence that the appellant's spouse 
suffered an event, disease, or injury in service that may 
have been associated with his death.  See 38 C.F.R. 
§ 3.159(c)(4).

For all of the foregoing reasons, VA fulfilled its duties to 
the appellant.



I.  Facts

The appellant's spouse's service medical records contain a 
November 1945 physical examination.  The veteran's 
cardiovascular system and lungs were normal.  The examiner 
recorded the appellant's spouse's blood pressure as systolic 
130, and diastolic 88.  The examiner, under the section for 
summary of defects, marked that the appellant's spouse was 
fit for service.  On a November 1945 Affidavit for Philippine 
Army Personnel, the appellant's spouse reported that he had 
incurred no wounds or illnesses from December 8, 1941.  
Another physical examination dated April 1947 noted a normal 
cardiovascular system, normal lungs, and normal 
musculoskeletal system.  The veteran's blood pressure was 
systolic 114 and diastolic 76.  The examiner found no wound, 
injury, or disease.  On an April 1947 Affidavit for 
Philippine Army Personnel the appellant's spouse noted that 
he had no wounds or illness incurred from December 8, 1941.  

The appellant submitted an April 1982 record from Dr. Angulo, 
who found that the veteran had anterior wall myocardial 
ischemia, rule out myocardial infarction, and left 
ventricular hypertrophy.  The appellant's spouse's lungs had 
normal bronchovascular breath sounds.  An April 1982 
radiologic report from Dr. Fabunan found an old fracture of 
the left second and third metatarsals, and degenerative 
arthritis.  

Thereafter, the record contains a June 2002 certification of 
the Office of the Municipal Registrar that the appellant's 
spouse died in April 2000, and the cause of death was listed 
as "CRA - chronic obstructive pulmonary disease, rheumatoid 
arthritis."  

As mentioned above, the RO attempted to reconstruct the 
appellant's spouse's service medical records from this second 
period, and to assist, the appellant filled out a NA Form 
13055.  She noted that her spouse had immunizations for small 
pox, typhoid fever, tetanus, and cholera in 1947 and 1948.  
The appellant further noted that her spouse had 
osteoarthritis, and "degenerative/CDD" in 1979 in the 
Philippine Army, and in 1995 when retired, her spouse had 
bronchitis.  

In her September 2003 notice of disagreement, the appellant 
stated that her spouse suffered malnutrition and other 
chronic disease during his service in the World War II era.  
In a July 2004 statement, the appellant reiterated her 
contention, and added that her spouse experienced 
hostilities, drinking "cruded" water, fatigue, and inhumane 
treatment.

II.  Laws and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  To establish service connection for the cause of 
the veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id.

III.  Analysis

Although it is understood that the appellant's spouse had 
recognized service with the United States during the World 
War II era, VA cannot give death benefits to a surviving 
spouse when the spouse's cause of death is not connected to a 
disability that the spouse incurred during the time he 
served.  

Service connection for the cause of the appellant's spouse's 
death is not warranted because none of the probative evidence 
establishes that the listed causes of her spouse's death were 
related to service or any incident therein.   

It is observed that the appellant's spouse had no service-
connected disability during his lifetime.  Additionally, the 
service medical records do not have indications of any heart, 
lung, or musculoskeletal problems during the appellant's 
spouse's service.  The earliest medical evidence of record 
indicating that the appellant's spouse had ischemic heart 
disease and degenerative osteoarthritis was from April 1982, 
many decades after military service.  Further, the record 
lacks any evidence of a causal relationship between death and 
the appellant's spouse's active service.  Though the 
appellant asserted that her spouse suffered disease during 
his military service that eventually precipitated his death, 
laypersons are not qualified to render medial opinions 
regarding the etiology of disabilities.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

Thus, as the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is inapplicable.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Entitlement to service connection for the cause of the death 
is denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


